ORIGINAL                                                                                 01/13/2022


               IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: AF 06-0185


                                         AF 06-0185

                                                                          JAN 1 3 2n22
                                                                        Bowen Greenwood
                                                                      Clerk of IS un r 0,
                                                                         St:414-
  IN THE MAUER OF AN APPOINTMENT OF A
  MEMBER TO THE SENTENCE REVIEW DIVISION                           ORDER
  OF THE MONTANA SUPREME COURT




       The term of the Honorable Luke Berger as a member of the Sentence Review
 Division of the Montana Supreme Court expired on December 31, 2021. The Court thanks
 Judge Wilson for his service.
       Pursuant to § 46-18-901, MCA, the expiration of the term of Judge Berger requires
 the Chief Justice of this Court to appoint a new member to the Sentence Review Division.
 Judge Berger has expressed an interest in being reappointed. Therefore, and with the
 consent of the appointee,
       IT IS ORDERED that the Honorable Luke Berger of the Fifth Judicial District Court
 is reappointed as a member to the Sentence Review Division for a term of three years,
 expiring December 31, 2024.
       The Clerk is directed to provide copies of this Order to the Honorable Luke Berger,
 all members of the Sentence Review Division, the State Bar of Montana, Shelly Smith,
 Office Administrator to the Sentence Review Division, and all Montana District Court
 Clerks.
        DATED this l 3       'day of January, 2022.
                                                  For the Court,




                                                               Chief Justice